Exhibit 10.2

WARRANT AMENDMENT AGREEMENT

This WARRANT AMENDMENT AGREEMENT (this “Amendment”), dated as of August 7, 2015
(the “Execution Date”), is entered into by and among AUTHENTIDATE HOLDING CORP.,
a Delaware corporation (the “Company”) and MKA 79, LLC (the “Lender”) and
Margaret Luce (together, the “Holders”), the holders of the Warrants (as such
term is defined below).

WHEREAS, the Company has issued to the Holders the following warrants to
purchase shares of common stock of the Company: (i) warrants to purchase
1,119,403 shares of common stock on March 14, 2012 (the “March 2012 Warrants”),
(ii) warrants to purchase an aggregate of 1,705,426 shares of common stock in
three issuances on September 28, 2012 (the “September 2012 Warrants”), and
(iii) warrants to purchase an aggregate of 2,650,000 shares of common stock in
two issuances on June 20, 2013 (the “June 2013 Warrants”) (collectively, the
“Warrants”); and

WHEREAS, in consideration of the Lender’s agreement to extend a loan of up to a
maximum principal amount of $320,000 to the Company, the Company and Holders
desire to amend the Warrants to reduce the exercise price and to extend the
exercise period of such Warrants.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged the Company and the Holders agree as follows:

SECTION 1. Definitions and Effectiveness. As used herein, terms that are defined
herein shall have the meanings as so defined, and terms not so defined shall
have the meanings as set forth in the Warrants. This Amendment is binding on the
parties on the date hereof (the “Effective Date”).

SECTION 2. Amendments to the Warrants. The Warrants shall be amended as follows:

(a) The relevant section of each of the Warrants is hereby amended to modify the
definition of the term “Exercise Price” such that from and after the Effective
Date of this Amendment, the term “Exercise Price” shall be as follows:

“Exercise Price” means the price at which the Holder may purchase one share of
Common Stock upon exercise of this Warrant as determined from time to time
pursuant to the provisions hereof. The initial Exercise Price is $0.17 per
share, subject to adjustment as provided herein.

(b) The relevant section of each of the Warrants is hereby amended to modify the
definition of the term “Expiration Date” such that from and after the Effective
Date of this Amendment, the term “Expiration Date” shall be as follows:

“Expiration Date” shall be December 13, 2019.

SECTION 3. Effect of Amendments. Upon the Effective Date of this Amendment,
(i) the applicable portions of this Amendment shall be a part of each of the
Warrants and each of the Warrants shall incorporate the provisions of Section 2
hereof which are applicable to such Warrants, and (ii) each reference in the
Warrants to “this Warrant”, “this Agreement”, “hereof”, “hereunder”, or words of
like import, and each reference in any other document or agreement to the
Warrants shall mean and be a reference to such Warrants as amended hereby. In
the event of any inconsistencies between this Amendment and any of the Warrants,
the terms of this Amendment shall govern. Except as expressly amended hereby,
each of the Warrants, as amended hereby, shall remain in full force and effect
and is hereby ratified and confirmed by the parties hereto. Except as provided
for herein, all other terms and conditions of the Warrants shall remain
unchanged. The Holders and the Company hereby consent to the terms of the
amendments to the Warrants contained in this Amendment.

 

1



--------------------------------------------------------------------------------

SECTION 4. Representations and Warranties. Each of the parties hereto represents
and warrants that it is duly incorporated or otherwise organized, validly
existing and (to the extent applicable) in good standing under the laws of the
jurisdiction of its formation, that it has all requisite power and authority to
enter into this Amendment and that this Amendment has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation. Each Holder further represents and warrants that (i) it is the
beneficial or record owner of each of the Warrants originally issued to it, free
and clear of any and all pledges, liens, security interests, mortgage, claims,
charges, restrictions, options, title defects or encumbrances; (ii) such Holder
has not assigned or transferred any interest in the Warrants; (iii) it is an
“accredited investor” as that term is defined in Regulation D promulgated under
the Securities Act of 1933; (iv) it is holding the Warrants (and the shares of
the Company’s common stock issuable upon exercise thereof) for its own account
for investment and not with a view toward distribution in a manner which would
violate the Securities Act of 1933 or any applicable state securities laws; and
(v) it is aware that the Warrants (and the shares of the Company’s common stock
issuable upon exercise thereof) are “restricted securities” under the federal
securities laws and must be held indefinitely unless subsequently registered
under the Securities Act of 1933 and under applicable state securities laws or
an exemption from such registration is available.

SECTION 5. Governing Law; Miscellaneous.

(a) This Amendment shall be governed by and construed in accordance with the
laws of the State of New York without reference to principles of conflicts of
law. Headings used herein are for convenience of reference only and shall not
affect the meaning of this Amendment. This Amendment may be executed in any
number of counterparts, and by the parties hereto on separate counterparts, each
of which shall be an original and all of which taken together shall constitute
one and the same agreement. Executed counterparts may be delivered via facsimile
or other means of electronic transmission.

(b) In the event one or more of the provisions of this Amendment should, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Amendment, and this Amendment shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein.

(c) This Amendment contains the entire agreement and understanding of the
parties with respect to its subject matter and supersedes all prior arrangements
and understandings between the parties, either written or oral, with respect to
its subject matter. No provision of this Amendment may be waived, modified,
supplemented or amended except in a written instrument signed by the Company and
the Holders. The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the rights at a
later time to enforce the same. No waivers of or exceptions to any term,
condition, or provision of this Amendment, in any one or more instances, shall
be deemed to be, or construed as, a further or continuing waiver of any such
term, condition, or provision. This Amendment shall be binding upon and shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and assigns.

(d) Each Holder has engaged and consulted with its own attorneys prior to the
execution of this Amendment. The Holders understand, confirm and agree that
counsel to the Company is not acting as counsel to any of the Holders and the
undersigned Holders have not relied upon any legal advice except as provided by
its own attorneys and counsel.

Signature page follows.

 

2



--------------------------------------------------------------------------------

WITNESS WHEREOF, the parties have caused this Amendment to be executed by their
respective duly authorized representatives, as of the Execution Date first set
forth above

 

AUTHENTIDATE HOLDING CORP. By:  

/s/ Ian C. Bonnet

  Name:   Ian C. Bonnet   Title:   Chief Executive Officer

 

ACCEPTED AND AGREED: HOLDERS: MKA 79, LLC By:  

/s/ J. David Luce

  Name:   J. David Luce   Title:  

/s/ Margaret Luce

Margaret Luce

 

3